UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7150


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                     Plaintiff - Appellant,

              v.

RANDALL FOWLER, JR.; LASLEY; WILLIAMS; DEGEORGIS; WANTONTA
GOLDEN; JEFF BILYEU; R. BLACKBURN; KENNETH MYERS; JAMES
JENNINGS; NATHAN RICE,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge; Paige Jones Gossett, Magistrate
Judge. (0:18-cv-01417-CMC-PJG)


Submitted: October 15, 2019                                   Decided: October 18, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Louis Garrett, Jr., seeks to appeal the district court’s order affirming the

magistrate judge’s order and dismissing Garrett’s motions to compel and for sanctions and

the magistrate judge’s order denying without prejudice Garrett’s motion to compel

discovery. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

orders Garrett seeks to appeal are neither final orders nor appealable interlocutory or

collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2